Citation Nr: 0723262	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-29 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for broncho/lung disease.  


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to August 
1978.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

In June 2006, the Board remanded this matter to obtain a 
medical examination and opinion.  The matter was subsequently 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

Another remand is necessary due to conflicts in the two VA 
opinions, dated in October 2006 and November 2006, afforded 
the veteran as a result of the June 2006 remand.  Therefore, 
another examination is required to resolve this conflict and 
properly address the questions posed by the Board.  

In June 2006, the Board requested that the veteran be 
afforded a comprehensive pulmonary examination, and that all 
tests deemed necessary by the examiner be performed.  The 
examiner was asked to state whether it was at least as likely 
as not that any current pulmonary disorder had its onset 
during active service or was related to any inservice disease 
or injury, including in-service findings of pulmonary 
tuberculosis.  

In October 2006, the veteran underwent VA examination.  The 
examiner, an internist, stated that it was at least as likely 
as not that the veteran's pulmonary tuberculosis had its 
onset during active service.  As a rationale for this opinion 
the examiner referred to findings listed on a chest x-ray 
report from 1963 and medications prescribed in 1966.  This 
report also indicated that current x-rays revealed 
atherosclerotic aorta.  The internist provided a diagnosis of 
pulmonary tuberculosis, inactive, but did not state the basis 
for this diagnosis; i.e. current clinical findings, accepted 
medical science, etc.  Thus, it is unclear from this opinion 
whether there is any current evidence of pulmonary 
tuberculosis, active or inactive, or if the examiner was 
merely stating that the veteran had pulmonary tuberculosis 
during service.  

Also of record is a November 2006 opinion rendered by a VA 
internist - gastroenterologist.  This examiner also states 
that it is at least as likely as not that the veteran's 
pulmonary tuberculosis had its onset during service.  
However, the examiner indicated that the current chest x-rays 
showed no residual findings.  The examiner went on to state 
that "Current chest x-ray does not show any progression of 
the disease.  Although current [chest] xray does not show 
residuals, it does not necessarily mean that the patient did 
not have [pulmonary tuberculosis] in thre (sic) past.  A more 
sensitive test cuch (sic) as MRI or CT scan may show 
residuals of the disease."  Thus, it appears that this 
examiner could not determine whether the veteran had current 
residuals of pulmonary tuberculosis.  This opinion presents 
two problems.  First, if further diagnostic tests were 
necessary to satisfy the remand orders, the tests should have 
been conducted and failure to do so constitutes error.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Second, this 
examiner's statement that there was no evidence of current 
inactive pulmonary tuberculosis appears to contradict his 
diagnosis of current inactive pulmonary tuberculosis.  

The Board is not asking whether the veteran had pulmonary 
tuberculosis during service.  Assuming that the veteran did 
have pulmonary tuberculosis during service, the Board is 
asking whether the veteran has a current pulmonary or 
respiratory disorder that had its onset during his service or 
is related to his service, including his pulmonary 
tuberculosis diagnosed during service.  Any diagnosis of a 
current condition must be supported by clinical findings 
and/or have a basis in accepted medical science.  The 
internist-gastroenterologist stated that an MRI or a CT may 
show the existence of residuals.  If it is not possible to 
state that the veteran does or does not have residuals of 
pulmonary tuberculosis, or inactive pulmonary tuberculosis, 
without conducting these tests, the tests should be 
conducted.  In short, these opinions fail to state whether 
the veteran has a current disability which is etiologically 
related to his service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a comprehensive VA 
examination by a specialist in pulmonary 
disorders.  The claims file and a copy of 
this remand are to be made available to 
the examiner and the examiner must review 
the claims file and read the remand.  All 
tests deemed necessary by the examiner are 
to be performed.  

Based upon the medical documentation on 
file, and the results of all current 
diagnostic tests, the examiner should 
express an opinion as to the diagnosis, 
date of onset, and etiology of any current 
pulmonary disorder.  

Specifically, is it at least as likely as 
not (a 50 percent or greater probability) 
that any current pulmonary disorder had 
its onset during active service or is 
related to any in-service disease or 
injury, including the in-service findings 
of pulmonary tuberculosis.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  
These rationales must explain the clinical 
findings (i.e. examination results, 
current diagnostic test results, etc.) and 
/ or the medical basis for the opinions 
and conclusions reached.  

2.  Then, readjudicate the veteran's 
claim, with application of all appropriate 
laws, regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative, if any, should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time within which to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

